Exhibit 35.2 ALLIANCE DATA ANNUAL COMPLIANCE CERTIFICATE ADS Alliance Data Systems, Inc. (the “Servicer”) hereby certifies as of December31, 2011 as follows: 1.The undersigned has reviewed, for the period beginning January1, 2011 and ending December31, 2011: (a)the activities of the Servicer as they related to the Second Amended and Restated Service Agreement, dated as of April 1, 2006 (as amended and restated by the Third Amended and Restated Service Agreement, dated as of May 15, 2008, the “Servicing Agreement”), between the Servicer and World Financial Network Bank and (b)the Servicer’s performance under the Servicing Agreement. Such review of the activities of the Servicer and the performance by the Servicer of its obligations under the Servicing Agreement has been made by persons under the direct supervision of the undersigned. 2.To the best knowledge of the undersigned, based on my review of the Servicer’s performance under the Servicing Agreement, the Servicer has fulfilled all of its obligations under the Servicing Agreement in all material respects for the period beginning January1, 2011 and ending December31, 2011. This report is delivered pursuant to Item 1123 of Regulation AB. ADS ALLIANCE DATA SYSTEMS, INC. By: /s/ Laura Santillan Name: Laura Santillan Title: Senior Vice President and Chief Accounting Officer
